UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-5719



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

JOEL A. LUCAS,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CR-95-286)


Submitted:   November 7, 1996         Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Mark E. Hall, Columbia, South Carolina, for Appellant. J. René
Josey, United States Attorney, Dean A. Eichelberger, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the ten-day appeal period

established by Fed. R. App. P. 4(b) and failed to obtain an exten-

sion of the appeal period within the additional thirty-day period

provided by Rule 4(b). The time period established by Rule 4(b) is

mandatory and jurisdictional. United States v. Raynor, 939 F.2d
191, 197 (4th Cir. 1991). The district court entered its judgment

on September 1, 1995; Appellant's notice of appeal was filed on

September 12, 1995. Appellant's failure to note a timely appeal or
obtain an extension of the appeal period deprives this court of

jurisdiction to consider this case. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2